Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant election without traverse to group I (claims 10-11 and 14-18) is acknowledged. Applicant amends claim 19 to exclude non-elected features, therefore claims 19-20 are no longer reads on group II.
Following prior arts are considered pertinent to applicant's disclosure.
US 20050191566 A1	(hereinafter Liu)
US 20080301621 A1 (hereinafter Fukuhara)
US 8918743 B1 (hereinafter Yan)
US 20150213175 A1 (hereinafter Arai)
US 20120252215 A1 (Fig.1, para 33-35; Mask is divided into region and correction is applied then simulated and create mask; integration equation in para 48)
US 7263683 B1 (describing edge correction by placing blocks ; column 5 lines 41-60; column 7 lines 1-20)
US 20160098511 A1 (Creating matrix of areas for Mask for movable mask edge interaction, Figs 5-6, para 60)
US 7703069 B1 (see equation 1-10; model-based mask interaction correction for many edge interactions)
US 20060080634 A1 (Edge interaction in Fig.3)
US 20120272196 A1 (Fig.2)
US 20080220376 A1 (Figs.4-5; electric field distributions for thin mask and actual)
US 20110022219 A1 (Fig.2 and 5)
US 20060080634 A1 (Fig.3A, para 47, 53, 58; claim 1)
Peng Liu, Zhengfan Zhang, Song Lan, Qian Zhao, Mu Feng, Hua-yu Liu, Venu Vellanki, and Yen-wen Lu "A full-chip 3D computational lithography framework", Proc. SPIE 8326, Optical Microlithography XXV, 83260A (13 March 2012)
“Mask Edge Effects in Optical Lithography and Chip Level Modeling Methods
Dissertation by Marshal Miller, University of California, Berkeley, Fall 2010


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8, 10-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no “establishing an edge interaction model based on the total edge correction result” as claimed in claim 1. For instance, published specification para 144, Fig.14 all is finding the total edge correction is the last step. There is no “establishing an edge interaction model based on the total edge correction result” as claimed in claim 1. Para 111, 113, and 114 also describing determining total correction, but not “establishing an edge interaction model based on the total edge correction result”. Similarly, “building an edge interaction model based on the total edge interaction result” of claim 14 and “establishing an edge interaction model based on the total edge correction result” is not supported by the specification. Therefore, dependent claims are not supported as they inherit these limitations.
Claims 1-8, 10-13, 19-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.
  In claim 1 the limitation “establishing an edge interaction model based” does not make sense, since there is already an edge interaction model applied in the second limitation. Is it updating “the edge interaction model”/ Or is it generating a second/{i.e. total} edge interaction model {this assumed for examination purpose}? Also the last step claimed “and applying the edge interaction model”. Is this referring to step 2 or step 4 {this assumed for examination purpose}?
Claim 19 have similar issue. Dependent claims inherit these without remedy. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Fukuhara.
	
Regarding Claim 1. Liu teaches a method, comprising:	 dividing a mask layout into a plurality of portions [(Fig.2 box 230; into primitives)] :	 generating, for each of the portions, an edge correction result by applying an edge interaction model to the portion [(Box 240 and 250, Fig.2, Fig.3; please note edge correction is determined by applying model {para 32} , “now quickly and accurately model the interaction between two edges that may be close together” {para 29}, teaches  edge interaction)] :	 generating a total edge correction result by combining the edge correction results from all of the portion [(box 250 in Fig.2 and para 22)] :	 establishing an edge interaction model based on the total edge correction result [(box 260; simulation teaches a model, as model is an approximation or simulation; this is based on synthesized field/corrections that were based on edge interaction {Fig.3})] :	 and applying the edge interaction model  to the mask layout [(simulated features is compared to the desired features of the mask {box 270} and modify the mask {box 290})] .

Liu does not explicitly show the process of mask correction based on dividing into tiles.

However, in the same/related field of endeavor, Fukuhara teaches the process of mask correction based on dividing into tiles [(Fig.1 step 1 and Step 6; para 33-34)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts to reduce processing/computation [(Fukuhara para 12 and 14;)]   

Liu additionally teaches with respect to claim 2. The method of claim 1, further comprising:	 applying an interaction-free mask model to the mask layout [(box 320 in Fig.3; please note interaction correction is not yet applied {which is applied in box 330})] .

Liu additionally teaches with respect to claim 4. The method of claim 2, further comprising:	 applying a thin mask model to the mask layout [(Liu, para 4)] .

Liu additionally teaches with respect to claim 5. The method of claim 4, wherein the applying a thin mask model comprises assigning a first constant field value to first areas occupied by patterns on the mask layout and assigning a second constant field value to second areas not occupied by the patterns on the mask layout [(Liu para 19 and Fig.1 , 140 has two constant values, one for areas occupied pattern 120 and one for unoccupied by it .Geometrical optics method is thin mask method {para 4})] .
Liu additionally teaches with respect to claim 21. The method of claim 1, further comprising fabricating semiconductor devices based on the mask layout after the edge interaction model has been applied thereto [(Liu para 1, Fukuhara para 15)] .


Claims 3, 6-8, 10-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Fukuhara in view of Yan.

Regarding Claim 3. Liu in view of Fukuhara does not explicitly show obtaining the interaction-free mask model using multi-dimensional kernels

However, in the same/related field of endeavor, Yan teaches obtaining the interaction-free mask model using multi-dimensional kernels [(Yan Fig.7; to apply thick mask model/interaction free kernels, that have multiple dimensions including components, are used {col.4 lines 11-16})] .


Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because it simplifies the application of different effects [(Yan column 5 lines 20-25)]   


Regarding claim 6.  Liu teaches the method of claim 4, further comprising:	 obtaining a near field for the mask layout by combining a first result of the applying the interaction-free mask model, a second result of the applying the edge interaction model [(Liu Fig.3)] , 
Liu in view of Fukuhara does not explicitly show a third result of the applying the thin mask model also being combined

However, in the same/related field of endeavor, Yan teaches combining a third result of the applying the thin mask model[(Yan, Fig.2 220 and 215; please note the thick mask model is the edge based model; column 5 lines 15-35)] 


Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because both of the prior arts Liu and Fukuhara are describing different techniques producing an enhanced mask by taking into account of different effects, therefore combining these techniques to enhance the mask will generate predictable result without changing their respective functionalities.


Yan additionally teaches with respect to claim 7. The method of claim 6, further comprising:	 obtaining an aerial image of the mask layout on a wafer by applying an optical model to the near field.[[(Yan Fig.2 box 230)] 
Motivation is similar to claim 6.

Yan additionally teaches with respect to claim 8. The method of claim 7, further comprising:	 obtaining a resist image on the wafer by applying a resist model to the aerial image. .[[(Yan Fig.2 box 235)]
Motivation is similar to claim 6.

Yan additionally teaches with respect to claim 10. The method of claim 1, wherein the generating the edge correct result comprises applying a two-edge interaction model and applying a three-edge interaction model to each of the tiles [(column 10, lines 12-35 and Fig.13; 1305 uses two edge interaction model and 1310 uses three edge interaction model; also see Fig.11 and column 9 lines 50-60)] 
Motivation is similar to claim 6.

Liu in view of Fukuhara in view of Yan additionally teaches with respect to claim 11. The method of claim 10, wherein the generating the total edge correction result comprises combining a total two-edge correction result and a total three-edge correction result. [(first of all the claim broadly claimed total two-edge, total three edge. Yan column 10, lines 12-35 and Fig.13; 1305 uses two edge interaction model and 1310 uses three edge interaction model; as explained with respect to claim 1, the mask is divided into titles and different interaction is applied to the tiles, by prior art analysis of claim 1, so the whole mask’s/or larger area two-edge/three-edge is a total )] 
Motivation is similar to claim 6.


Yan additionally teaches with respect to claim 13. The method of claim 1, further comprising:	 processing the mask layout using rasterization or anti-aliasing filtering, wherein the dividing of the mask layout and the applying the edge interaction model are performed to the processed mask layout [(Yan Fig.14 step 1420)] .
Motivation is similar to claim 6.

Liu in view of Fukuhara in view of Yan teaches claim 14. (please see analysis of claim 1 and ) and A method, comprising:	 dividing a mask layout into a plurality of tiles .[( see analysis of claim 1)]:	 applying a two-edge interaction model to each of the tiles to obtain a two-edge correction result for each tile: [(Yan column 10, lines 12-35 and Fig.13; 1305 uses two edge interaction model and 1310 uses three-edge interaction model; as explained with respect to claim 1, the mask is divided into titles and different interaction is applied to the tiles, by prior art analysis of claim 1 )] 
	 combining the two-edge correction result obtained from all the tiles to obtain a total two-edge correction result: : [(Yan column 10, lines 12-35 and Fig.13; 1305 uses two edge interaction model in the first stage and 1310 uses three edge interaction model in the second stage. Therefore, the total tow-edge correction {as Yan is describing for whole mask/larger area} result is obtained separately from total three-edge correction; as explained with respect to claim 1, the mask is divided into titles and different interaction is applied to the tiles and combined, by prior art analysis of claim 1)] 
	 applying a three-edge interaction model to each of the tiles to obtain a three-edge correction result for each tile: [(Yan column 10, lines 12-35 and Fig.13; 1305 uses two edge interaction model and 1310 uses three edge interaction model; as explained with respect to claim 1, the mask is divided into titles and different interaction is applied to the tiles, by prior art analysis of claim 1 )]	 combining the three-edge correction result obtained from all the tiles to obtain a total three-edge correction result: [(Yan column 10, lines 12-35 and Fig.13; 1305 uses two edge interaction model in the first stage and 1310 uses three edge interaction model in the second stage. Therefore, the total tow-edge correction {as Yan is describing for whole mask/larger area} result is obtained separately from total three-edge correction; as explained with respect to claim 1, the mask is divided into titles and different interaction is applied to the tiles and combined, by prior art analysis of claim 1)] 	 adding the total two-edge correction result and the total three-edge correction result to obtain a total edge interaction result: [(as explained with respect to claim 1, the mask is divided into titles and different interaction is applied to the tiles and combined, by prior art analysis of claim 1; additionally see Yan Fig.22 box 2232, all effects are combined)] 	 building an edge interaction model based on the total edge interaction result:	 and applying the edge interaction model to the mask layout.[( see analysis of claim 1)] 

Regarding claim 15. The method of claim 14, further comprising:	 applying an interaction-free mask model to the mask layout, wherein the interaction-free mask model is generated using two-dimensional kernels [(see analysis of claim 3)] :[(see analysis of claim 5)] 

Regarding claim 16. The method of claim 15, wherein:	 the applying the interaction-free mask model generates a first result:  the applying the edge interaction model generates a second result: the applying the thin mask model generates a third result: and the method further comprises obtaining a near field for the mask layout based on the first result, the second result, and the third result. [(see analysis of claim 6)] 

Regarding claim 17. The method of claim 16, further comprising:	 generating an aerial image of the mask layout on a wafer by applying an optical model to the near field: and generating a resist image on the wafer by applying a resist model to the aerial image. [(see analysis of claims 7 & 8)] 


Regarding Claim 18. The method of claim 14, further comprising:	 before the dividing, receiving the mask layout, wherein the mask layout includes one or more non-Manhattan patterns [(Yan column 8 lines 60-67, all-angle teaches
non-Manhattan pattern of IC design field, as they are neither parallel to nor
perpendicular to the plane of incidence)] :	 and processing the mask layout using rasterization or anti-aliasing filtering, wherein the dividing of the mask layout, the applying the two-edge interaction model, and the applying the three-edge interaction model are performed to the processed mask layout. [(see analysis of claim 13)] 


Regarding Claim 19. A method, comprising:	 receiving a mask layout that contains non-Manhattan patterns:	 processing the mask layout using rasterization or anti-aliasing filtering techniques:	 dividing a processed mask layout into a plurality of tiles:	 generating, for each of the tiles, an edge correction result by applying an edge interaction model to said tile:	 generating a total edge correction result by combining the edge correction results from the plurality of tiles:	 establishing an edge interaction model based on the total edge correction result:	 applying the edge interaction model (?) to the processed mask layout:	 obtaining a near field based at least in part on a result of the applying the edge interaction model:	 obtaining an aerial image on a wafer by applying an optical model to the near field:	 and obtaining a resist image on the wafer by applying a resist model to the aerial image. [(see analysis of limitations of claims 1, 7, 8 & 18)] 

Regarding Claim 20. The method of claim 19, further comprising:	 applying an interaction-free mask model to the mask layout, wherein the interaction-free mask model is generated using two-dimensional kernels: and applying a thin mask model to the mask layout, wherein the thin mask model assigns two different constant field values to areas occupied or not occupied by patterns on the mask layout, respectively: wherein the obtaining the near field is further based on the applying of the interaction-free mask model and the applying of the thin mask model[(see analysis of limitations of claims 3, 4, 6)] 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Fukuhara in view of Arai.

Regarding Claim 12. Liu in view of Fukuhara does not explicitly show dividing comprises dividing the mask layout into the plurality of tiles that each have a side having a dimension in a range between about 20 nanometers and about 100 nanometers. However Fukuhara teaches dividing the mask layout into the plurality of tiles that each have a side having a dimension of 5um [(Fukuhara para 34;)] .

However, in the same/related field of endeavor, Arai teaches dividing the mask layout into the plurality of tiles that each have a side having a dimension in a range between about 20 nanometers and about 100 nanometers [(Arai para 28})] .

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts to evolve with finer technology.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1-2, 4-5 and 21 are rejected as being unpatentable over claims 1 and 3 of U.S. Patent No. 10671786 in view of Liu in view of Fukuhara. Although the claims at issue are not identical, they are not patentably distinct from each other. The patented claim 1 and 3 together substantially teaches the instant claim 1, except it does not teach establishing an edge interaction model based on the total edge correction result; and applying that edge interaction model to the mask layout. Liu in view of Fukuhara teaches this limitation (see prior art analysis of claim 1). 
Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the references, as they are describing different techniques producing an enhanced mask by taking into account of different effects, therefore combining these techniques to enhance the mask will generate predictable result without changing their respective functionalities

Claims 2, 4-5 and 21 are at least obvious based on patented claim 1 and the respective prior art analysis of instant claims 
 .

Claims 3, 6-8, 10-11, 13-20 are rejected as being unpatentable over claims 1 and 3 of U.S. Patent No. 10671786 in view of Liu in view of Fukuhara in view of Yan. 
See double patenting analysis of claim 1 prior art analysis of respective instant claims. Also note {with respect to claim 10-11, 14) the patented claim 1 also described the edge interaction model 
 .

Claim 12 is rejected as being unpatentable over claims 1 and 3 of U.S. Patent No. 10671786 in view of Liu in view of Fukuhara in view of Arai. 
See double patenting analysis of claim 1 prior art analysis of instant claim 12 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426